Case 1:18-cv-00571-RGA Document 39 Filed 01/04/19 Page 1 of 1 PageID #: 1536



                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

CYWEE GROUP, LTD.,

                       Plaintiff,

               V.                                  Civil Action No. 18-571-RGA .

GOOGLE, LLC,

                       Defendant.

                                          ORDER

               WHEREAS, the above-captioned case was stayed on January 4, 2019, due to inter

partes review ("IPR") proceedings that are presently pending before the Patent Trial and Appeal

Board (D.I. 38);

               NOW THEREFORE, IT IS HEREBY ORDERED that, the above-captioned case

is ADMINISTRATIVELY CLOSED. The parties shall promptly notify the Court when the

"IPR" proceedings have been resolved so that this case may be reopened and other appropriate

action may be taken.




January lf , 2019
  DATE
